DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 26 October 2020 has been fully considered. The amendment is not persuasive; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 04 September 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-10, 12-17, 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN100475044 in view of Rooker US 2, 582,396. 
Regarding claims 1, 2, 3, 4, 5, 7, 9, 12, 19 Zhu discloses an interim stage of a packaged food article or beverage comprising a consumer package configured to store the packaged food article or beverage within a storage space defined by the consumer package (plastic cups, page 2). A processed food composition including a spoilage microorganism that has not yet been exposed to a temperature capable of inactivating heat-resistant microorganisms (step a states “after pre-treatment of food, usually selecting, washing, dicing, or splitting, and filling the cup” (page 3). Thus, the food composition is “processed”, and the food (fruit pieces, page 10) 
Zhu does not expressly teach “the first mixture being at a temperature capable of pasteurizing the processed food composition, but not capable of substantially inactivating heat-resistant microorganism”, as claimed. However, the use of a liquid to pasteurize a food composition within a container is known in the art.  Rooker teaches “adding the uncooked pulp to the cooked sauce while the latter is still at sufficiently elevated temperature to sterilize the added non-sterilized mass." (col. 2, lines 40-46) and “The blended sauce is immediately poured into cans 23 which are sealed and held for a sufficient length of time to permit the hot cooked sauce to sterilize the raw fruit particles.” (col. 3, line 30). It is noted that Rooker states “sterilization” of the canned product and the present invention states “pasteurization”; however, applicant only states sterilization is less acceptable since it heats foods at higher temperature than pasteurization (instant specification [0037]) and applicant only defines “pasteurization” as the temperature of the liquid when added to the consumer package and said temperature ranges includes the temperature of about 85°C (instant specification [0051]). Since Rooker teaches the minimum temperature employed is about 185°F (about 85°C) (col. 3, line 49) a temperature which falls within applicant’s requirements for “pasteurization”, both the instant invention and substantially inactivating heat-resistant microorganism”, since the microorganisms are heat-resistant and would naturally resist heat (col. 2, line 33-coL 3, line 35). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the invention of Zhu by having the first mixture of Zhu being at a temperature capable of pasteurizing the processed food composition as presently claimed since by doing so, one would be able to streamline the process and conserve energy. 
Regarding claim 6, claim 1 is applied as stated above. Zhu does not expressly disclose the fruit pieces as pulp or the specific amounts. Rooker teaches the raw fruit pulp was added in amounts of 5-25% (col. 3, line 56). Thus, Rooker encompasses the present claim limitations. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990). One of ordinary skill in the art would have been motivated to form the fruit pieces of Zhu into any known from typically used in fruit cups, including pulp and would have been motivated to use known amounts, including the 5-25% taught by Rooker. 
Regarding claims 8 and 10, claim 1 is applied as stated above. Zhu teaches fruit pieces (page 10) and Rooker discloses wherein the fruit pulp is selected from apples (col. 1, col. 24) and peaches, pears, pineapples (col. 5, lines 45). It is noted that the prior art does not expressly disclose the claimed pulp or fruit bits; however, the choice of fruit would have been obvious to one of ordinary skill based on the desired product.
Regarding claim 13, claim 1 is applied as stated above. Zhu does not expressly state the state of the food product. Rooker teaches wherein the fruit is in a thawed state (col. 3, lines 1-5). Thus, processing food in a thawed state is known in the art. Since the food of Zhu is taught to be diced or split (page 3), one would have been motivated to process the food in a thawed state for easy dicing and splitting.
Regarding claims 14 and 15, given that the invention of modified Zhu is identical to the presently claimed invention, the invention of modified Zhu is expected to exhibit identical properties as the claimed invention, to include improved characteristics as compared to an equivalent mixture in which said processed food and said liquid are separately pasteurized. 
Regarding claim 16, modified Zhu teaches the use of fruit and fruit would inherently include a heat-sensitive spoilage microorganism. Since both the prior art and present invention both disclose the use of fruit pieces it is expected for the heat-sensitive microorganism to be substantially inactivated by the temperature at the predetermined temperature range. Moreover, Rooker also teaches wherein the heat-sensitive microorganism is substantially inactivated by the temperature at the predetermined temperature range (col. 3, line 20-35).
Regarding claim 17, claim 1 is applied as stated above. The first mixture would inherently have a maximum equilibrium temperature. Applicant’s language of “wherein the maximum equilibrium temperature is capable of pasteurizing the first mixture, but not 
Regarding claim 20, claim 1 is applied as stated above. Modified Zhu does not expressly disclose the liquid to comprise pectin; however, since pectin is known to be a polysaccharide present in fruits and Zhu teaches the use of fruit juice, one would have reasonably expected the fruit juice of Zhu to comprise at least some pectin. Furthermore, Rooker teaches the liquid (sauce) as processed apples and it is well-known in the art that apples are high in pectin (see evidence reference in previous Office action), therefore, since the liquid is apple sauce, the liquid of Rooker comprises pectin.
Regarding claims 21-26, the claims are directed to the temperature of the components before forming the claimed interim stage product and since the record is absent any evidence suggesting that the prior temperature of the article components before forming the first mixture in the consumer package has a structural impact on the interim stage packaged article which differs from the packaged food article suggested by the prior art, claims 21-26 are rejected for the same reasons as claim 1.
Regarding claims 27 and 28, the present claim is directed to the process of making the claimed interim stage packaged product and applicant is reminded that patentability is based on the article itself, not the method of making (MPEP 2113). As the record is absent any evidence to support distinctive structural impact based on maintaining the interim stage article at the claimed temperature or incubated at room temperature, claims 27 and 28 are rejected for the same reasons as claim 1.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN100475044 in view of Rooker US 2, 582,396 in view of Tarr WO 94/27451.
Regarding claims 11, claims 1 is applied as stated. Modified Zhu does not expressly disclose wherein the processed food composition comprises a food grade polymer as claimed. 
Tarr teaches a method for producing a natural pulp thickener wherein the pulp comprises cellulose and pectinaceous material (page 3, line 14). Tarr teaches the thickener provides improved mouthfeel and viscosity (page 1, last line) and provides soluble and insoluble fiber which is important for lowering blood cholesterol levels and improving the overall intestinal function (page 2, lines 10-15). Thus, for the reasons stated, one would have been motivated to add the cellulose and pectinaceous material to the invention of modified Zhu.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN100475044 in view of Rooker US 2, 582,396 and in view of Barth, Microbiological Spoilage of Fruits and Vegetables.
Regarding claim 18, claim 1 is applied as stated above. Modified Zhu does not expressly disclose wherein the spoilage microorganism is selected from bacteria and fungi. Barth teaches the both bacteria and fungi are found on fruit and vegetable (page 138, 1st para) and are responsible for fruit spoilage. Thus, it would have been obvious to one of ordinary skill in the art that the spoilage microorganism present in modified Zhu is bacteria and fungi.

Response to Arguments
Applicant's arguments filed 26 October 2020 have been fully considered but they are not persuasive. 
In response to the rejection of claims under 35 U.S.C. 112 (b), applicant states, “claim 1 relates to an interim stage of a packaged food article or beverage comprising: a consumer package, a processed food, and a liquid. Limitations of lines 8-16 of claim 1 further describe the arrangement and properties of the interim stage, and do not relate to different stages of packaging”, as such the rejection is withdrawn. It is understood that the claimed product is not the final pasteurized and packaged product, but instead the claimed product is the combination of a consumer package, a processed food, and a liquid, at a specific moment in time before becoming a final consumer product. 
Applicant also states, “that the limitation “so as to be below a detection limit” at the end of claim 1 is not addressed in the Action”, however, as the present claim is directed to the interim stage of a packaged food article that has a “spoilage microorganism that has not yet been exposed…” and said limitation is directed to “the spoilage microorganism to be substantially inactivated so as to be below a detection limit” which is directed to the final product, not the claimed interim stage product, it is not necessary for the prior art to teach said limitation. The claimed interim product is the combination of a consumer package, a processed food having a spoilage microorganism that has not been exposed to a temperature capable of inactivation, and a liquid and while the claim limits “arrangement and properties of the interim stage”, these conditions are not required. The claim only requires that the combined food and liquid be capable of performing said “arrangement and properties”. It is also noted that if the claim were 
Applicant’s argument that neither Zhu nor Rooker teach or suggest pasteurization during the interim stage and remarks that “The present claims thus relate to a simplified and more efficient packaging process…” are not persuasive as the claims are directed to a product, not a method. 
With respect to Zhu, Zhu teaches a consumer package, a processed food, and a liquid (pages 3, 10, 11) wherein the liquid is added to the food product within the container, therefore meeting the limitation of creating a first mixture. Zhu does not expressly teach wherein the first mixture allows for pasteurization during an interim packaging stage as argued by applicant; however, the use of a liquid to pasteurize a food composition within a container is known in the art and taught by Rooker. Rooker teaches, “adding the uncooked pulp to the cooked sauce while the latter is still at sufficiently elevated temperature to sterilize the added non-sterilized mass." (col. 2, lines 40-46) and “The blended sauce is immediately poured into cans 23 which are sealed and held for a sufficient length of time to permit the hot cooked sauce to sterilize the raw fruit particles.” (col. 3, line 30). Thus, Rooker teaches creating a first mixture wherein said mixture is at a temperature being capable of pasteurizing the processed food composition, but not capable of substantially in activing heat-resistant microorganisms (Rooker teaches temperature of about 85°C, which falls within applicant’s requirements for 
Applicant’s remarks pertaining to Tarr and Barth are not persuasive in overcoming the rejections of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792